Title: To George Washington from Abraham Baldwin, 30 April 1789
From: Baldwin, Abraham
To: Washington, George



Sir
New York 30th April 1789

An appointment from the State of Georgia as one of their representatives in congress lays me under the necessity of resigning my seat at the general board of commissioners for finally

adjusting all accounts between the United States and the individual States. With the greatest possible respect I have the honour to be your most devoted humble Servant

Abr. Baldwin

